Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-16, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to independent claims 1 and 15, the prior art of record, singularly or in combination, does not disclose the claimed combination of components, wherein the control circuit comprises a frequency detector, the frequency detector is configured to judge the size relationship between the input frequency and the feedback frequency to obtain the control signal, the frequency detector is configured to generate and output the first sub-control signal in a case where the input frequency is greater than the feedback frequency, and the frequency detector is configured to generate and output the second sub-control signal in a case where the input frequency is less than the feedback frequency; the frequency detector comprises a first circuit, a second circuit, and a third frequency division circuit, wherein a feedback period of a feedback signal having the feedback frequency comprises a first edge, a second edge, and a third edge, the second edge is between the first edge and the third edge, the third frequency division circuit is configured to receive an input signal having the input frequency and perform frequency division on the input signal to obtain a first intermediate signal having a first intermediate frequency; the first circuit is configured to receive the feedback signal and the first intermediate signal, and judge and output a first logic value of the 
With respect to independent claim 21, the prior art of record, singularly or in combination, does not disclose the claimed combination of components, wherein the digital control oscillation circuit comprises: a base time unit generation sub-circuit, configured to generate and output K reference output signals with phases evenly spaced and a base time unit; and a frequency adjustment sub-circuit, configured to generate and output the output signal having the target frequency according to the frequency control word and the base time unit, the base time unit is a time span between any two adjacent reference output signals of the K reference output signals, a relationship between the input frequency and the frequency control word is expressed as one of the two claimed equations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842